Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s terminal disclaimer filed 12/28/21. Claims 1-16, 18 and 21 are pending with claims 1, 18 and 21 in independent form.

Terminal Disclaimer
The terminal disclaimer filed on 12/28/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US App. Nos. 17/012,483 and 17/012,456 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-16, 18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s terminal disclaimer has overcome the previous double patenting rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A method to construct a magnetic sensor array device with increased two-dimensional spatial resolution comprising: combining multiple magnetic sensor die, where each die contains a magnetic sensor that is designed to be sensitive to the magnetic field on more than one axis; constructing each die using a semiconductor fabrication process; sawing more than one die out of a wafer as a unit; and assembling one or more of the units, with each unit containing multiple die, in an integrated circuit package to form an integrated circuit device containing multiple magnetic sensors arranged in an array with a spatial resolution less than 1.5 mm. With respect to claim 18 and all its dependencies, A method to decrease the time of magnetic field measurement in a monolithic magnetic array device comprising: using multiple 2-axis hall effect magnetic sensors that are each designed to be sensitive to the magnetic field on more than one axis; -5-Attorney Docket No.: P1707-US]-CIP2 Application No.: 17/012,474 using a magnetic sensor array with multi-axis magnetic field measurement; and using a software algorithm to estimate the magnetic field of the third-axis with sufficient accuracy, where multiple multi-axis magnetic sensors are arranged in rows and columns to measure the magnetic field for one or more axes of each one or more columns of sensors in one or more rows simultaneously, further wherein a dedicated bus master is provided for a fraction of the magnetic sensor die in each one or more columns and measuring the fraction of die in each column in parallel. With respect to claim 21 and all its dependencies, A method to decrease the time of magnetic field measurement in a monolithic magnetic array device, where multiple multi-axis magnetic sensors are arranged in rows and columns comprising: -6-Attorney Docket No.: P1707-USI-CIP2 Application No.: 17/012,474 measuring the magnetic field for more than one sensor in an array at the same time; and reading out one or more axes of sensors each located in one or more columns and/or located in one or more rows at the same time with parallel readout channels, wherein by measuring sensors of one or more axes each located in one or more columns and/or located in one or more rows at the same time, the total measurement time is decreased proportionally to the number of axes measured at the same time multiplied by the number of columns measured at the same time multiplied by the number of rows measured at the same time. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH